DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2, 4, and 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “0.045-0.35% by weight of tin”, and the claim also recites “0.1-0.3% by weight of tin, 0.13-0.19% by weight of tin, or 0.13-0.15% by weight of tin” which are the narrower statements of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 4 recites the broad recitation “0.045-0.35% by weight of tin”, and the claim also recites “0.1-0.3% by weight of tin, 0.13-0.19% by weight of tin, or 0.13-0.15% by weight of tin” which are the narrower statements of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 5 recites the broad recitation “0.1 to 100 µm”, and the claim also recites “1 to 50 µm, 5 to 25 µm, or 7 to 20 µm” which are the narrower statements of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the Office is interpreting these claims such that the narrower language is merely exemplary of the remainder of the claim and is therefore not required. 

In regards to claim 6, this claim sets forth that “the anticorrosion coating is suitable for application for application to a substrate by a vacuum deposition method.” It is unclear whether the coating was deposited onto a substrate by a vacuum deposition method or if it is to be further used to be applied to a substrate. The term “coating” necessitates a substrate be present since a coating is a thin layer or covering of something. It would not be considered to be a coating if it were not a layer or covering of something. For the purposes of examination the office is interpreting this claim to mean that the coating was applied by a vacuum deposition method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107653440 (CN ‘440).
In regards to independent claims 1 and 12 and dependent claims 2-4 and 7-8, 10-11, and 13, CN ‘440 is directed to a method for preparing aluminum or aluminum tin alloy plating on the surface of sintered NdFeB permanent magnets. (Lines 11-12) The method for preparing an aluminum or aluminum tin alloy coating on the surface of a sintered NdFeB permanent magnet is characterized by the aluminum tin alloy is AlSnx (x=0-20). (Lines 54-56) The composition would overlap the claimed ranges. Physical vapor deposition methods such as magnetron sputtering and iron plating are used to deposit the thin film. (Lines 38-40) This would result in a substrate that is at least partly or fully coated. 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,423,725 (EP ‘725).
In regards to independent claims 1 and 12 and dependent claims 2-4, 6-11, 13-15, EP ‘725 is directed to a plain bearing composite material for the production of plain bearing elements for engine applications, in particular crankshaft bearing shells and connecting rod bearing shells, with a metallic supporting layer, in particular made of steel, with a copper-based bearing material or of a high-strength aluminum alloy with a first aluminum-tine layer sputtered onto a binding layer applied to the bearing metal layer and having a tin content of at least 10% by weight. (¶1) Such structures are components of vehicles. A second aluminum-tin layer with a content of at most 5% by weight is arranged between the first-aluminum-tin layer and the surface layer made of antifriction paint. (¶5) The second aluminum-tine layer is formed from AlSn(0-5). (¶10) This composition overlaps the claimed ranges. 
The second aluminum layer is applied by sputtering. (¶18)
As seen by the figures, the layer partly or completely covers the substrate. 

As to claim 5, the thickness of the second aluminum-tine layer can be at most 5 microns, in particularly 0.5 to 5 microns. (¶13) This range overlaps, or in the case of the preferred range is completely encompassed by, the claimed range. 

Claims 1, 2, 7, 8, 10, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,211,827 (Pryor).
In regards to independent claims 1 and 12, and dependent claims 2, 7, 10, 14, and 15, Pryor is directed to an aluminum composite having improved resistance to intergranular corrosion. (Abstract) The composite comprises an aluminum base alloy core clad with a brazing alloy consisting of essentially 4-14% silicon, 0.01-2% tin, and the balance essentially aluminum. (Abstract) The compositional ranges overlap the claimed ranges. The product is used in heat exchangers for automotive or aircrafts. (1:31-37) The cladding would be the coating as set forth in the instant claims and would partly or fully coat the article. 
As to claim 8, the core may be AA3003, AA3105, AA6951, and chromium-modified AA3003. (2:27-31) The core may contain up to 2% iron. (2:31-36) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784